UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:000-52559 FSP Phoenix Tower Corp. (Exact name of registrant as specified in its charter) Delaware 20-3965390 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Edgewater Place Wakefield, MA 01880 (Address of principal executive offices)(Zip Code) (781) 557-1300 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES|X| NO|_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES|_| NO|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer|_| Accelerated filer|_| Non-accelerated filer|_|(Do not check if a smaller reporting company) Smaller reporting company|X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES|_| NO|X| The number of shares of common stock outstanding was 1 and the number of shares of preferred stock outstanding was 1,050, each as of April 30, 2010. FSP Phoenix Tower Corp. Form 10-Q Quarterly Report March 31, 2010 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 4 Notes to Consolidated Financial Statements 5-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8-11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 Item4T. Controls and Procedures 12 PartII. Other Information Item 1. Legal Proceedings 13 Item1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed and Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements FSP Phoenix Tower Corp. Consolidated Balance Sheets (Unaudited) (in thousands, except share and par value amounts) March 31, December 31, Assets: Real estate investments, at cost: Land $ $ Building and improvements Furniture and fixtures Less accumulated depreciation Real estate investments, net Acquired real estate leases, net of accumulated amortization of $1,260 and $1,183, respectively Acquired favorable real estate leases, net of accumulated amortization of $319 and $299, respectively Cash and cash equivalents Tenant rent receivables, less allowance for doubtful accounts of $0 and $49, respectively Step rent receivable Deferred leasing costs, net of accumulated amortization of $790 and $670, respectively Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity: Liabilities: Accounts payable and accrued expenses $ $ Tenant security deposits Loan Payable - affiliate Acquired unfavorable real estate leases, net of accumulated amortization of $328 and $308, respectively Total liabilities Commitments and Contingencies: - - Stockholders’ Equity: Preferred Stock, $.01 par value, 1,050 shares authorized, issued and outstanding, aggregate liquidation preference $105,000 at March 31, 2010 and December 31, 2009 - - Common Stock, $.01 par value, 1 share authorized, issued and outstanding - - Additional paid-in capital Retained earnings and distributions in excess of earnings ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 2 FSP Phoenix Tower Corp. Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, (in thousands, except share and per share amounts) Revenues: Rental $ $ Total revenue Expenses: Rental operating expenses Real estate taxes and insurance Depreciation and amortization Interest expense 29 42 Total expenses Income (loss) before interest income ) Interest income 2 5 Net income (loss) attributable to preferred stockholders $ $ ) Weighted average number of preferred shares outstanding, basic and diluted Net income (loss) per preferred share, basic and diluted $ $ ) See accompanying notes to consolidated financial statements. 3 FSP Phoenix Tower Corp. Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used for) operating activities: Depreciation and amortization Amortization of favorable real estate leases 20 20 Amortization of unfavorable real estate leases ) ) Bad debt expense 49 (1
